Citation Nr: 1722742	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a degenerative cisterns and old surgical changes, humeral head, with small spur (left shoulder disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Navy from July 1980 to March 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2012 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a neurological disability as secondary to a left shoulder disability has been raised by the record in the Veteran's September 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's left shoulder disability does not present fibrous union, nonunion, or loss of head of the humerus.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5200, 5201, 5202, 5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which contemplates average impairment in earning capacity due to disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations require a review a veteran's entire history.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board has considered whether separate ratings for different periods, based on the facts found, are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding claims, the Board must evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board must provide reasons and bases for its decision, there is no need to discuss each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis need only focus on evidence necessary to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Analysis

The Veteran was first granted entitlement to service connection for recurrent dislocation of the left shoulder in a March 1984 rating decision with a 20 percent evaluation, effective March 29, 1983, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202.  The Veteran is right-handed and this appeal concerns his non-dominant or "minor" left arm.  In June 2011, the Veteran requested an increased rating for his left shoulder disability.  The RO denied the claim in a January 2012 rating decision and the Veteran perfected an appeal.

The RO has used various characterizations of the Veteran's left shoulder disability due to reasons such as surgery that mitigated the recurrent dislocations, but the use of DC 5202 for rating purposes has remained the same.  Thus, the Board shall first examine whether an increased rating in excess of 20 percent is available under DC 5202 before examining diagnostic codes applicable to the shoulder and arm.  The Board notes that the Veteran's 20 percent rating under DC 5202 has been in effect for over 20 years and cannot be reduced except upon a finding of fraud.  38 C.F.R. §  3.951; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 3.105, 3.344. 

The Veteran's left shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5202 for recurrent dislocation of the scapulohumeral joint.  DC 5202 provides several compensable ratings for various shoulder disabilities.  Malunion of the humerus with moderate or marked deformity in the minor upper extremity warrants a 20 percent rating.  Recurrent dislocation of the scapulohumeral joint of the minor upper extremity with infrequent or frequent episodes and guarding of arm movements warrants a 20 percent rating.  Fibrous union of the humerus warrants a 40 percent rating.  Nonunion of the humerus (false flail joint) warrants a 50 percent rating.  Lastly, loss of head of the humerus (flail shoulder) warrants a 70 percent rating-the maximum rating for the minor upper extremity under DC 5202.  38 C.F.R. § 4.71a (2016).  Thus, the record must show the Veteran suffers from either fibrous union, nonunion, or loss of head of the humerus to warrant a rating higher than 20 percent under DC 5202.

The Veteran's most recent June 2016 VA examination did not reveal clinical evidence of fibrous union, nonunion, or loss of head of the humerus.  The Veteran's August 2011 VA examination likewise did not reveal such evidence and private treatment records offer no additional support.  The Board finds the clinical findings described in the VA examination reports more probative than the Veteran's lay contentions of his worsening disability and that he suffers from loosening of fibrous tissue in his minor shoulder, or fibrous union of the shoulder.  See September 2012 VA Form 9.  Lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir, 2007).  Based on the record, an increased rating in excess of 20 percent under DC 5202 is not warranted.

The Board has considered whether the Veteran's disability warrants an increased rating under another diagnostic code.  The June 2016 examination noted a March 2012 diagnosis of left shoulder osteoarthritis and that the Veteran demonstrated pain upon range of motion testing.  Moreover, the examiner opined that the Veteran's pain caused some functional loss.  The Veteran also demonstrated abduction limited to 90 degrees at an August 2013 orthopedic evaluation.  See July 2016 CAPRI.  Nevertheless, the record does not indicate the Veteran's limitation of left arm motion is restricted to 25 degrees from the side even when accounting for functional loss.  Arm limitation of movement to 25 degrees to the side is required for a higher rating of 30 percent under DC 5201.  Thus, the Veteran is not eligible for a rating under DC 5201 that exceeds the 20 percent rating the Veteran currently receives under DC 5202.

VA cannot combine the Veteran's current DC 5202 rating and a separate DC 5201 rating.  DC 5201 contemplates limitation of arm movement and DC 5202 contemplates guarding of arm movement.  Applicable law prohibits separate disability ratings for the same disability under several diagnoses, or involving overlapping or duplicative symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 6 Vet. App. 259 (1994).  A separate rating under DC 5003 for left shoulder osteoarthritis would be similarly duplicative and overlapping in this case.  See 38 C.F.R. § 4.71a (2016), DC 5003.  Lastly, the record does not support ratings under other potentially applicable diagnostic codes as there is no evidence of malunion, nonunion, or dislocation of the clavicle; or ankylosis of scapulohumeral articulation.  See DC 5200; 5203.

In light of the foregoing, the Board finds the evidence preponderates against the Veteran's claim for an increased rating in excess of 20 percent for his left shoulder disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


